Case 3:20-cv-00049-RLY-MPB Document 23 Filed 10/26/20 Page 1 of 1 PageID #: 94




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

 HERSCHELL ORR,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )
                                                   )   CASE NO. 3:20-cv-00049-RLY-MPB
 DOLGENCORP, LLC,                                  )
                                                   )
                Defendant.                         )
                                                   )

                        ORDER OF DISMISSAL WITH PREJUDICE

       This matter comes before the Court on the Parties’ Joint Stipulation of Dismissal with

Prejudice, and this Court being duly advised, hereby GRANTS said Stipulation.

       IT IS SO ORDERED that this cause is hereby dismissed with prejudice in its entirety. Each

party to bear its own costs and expenses.


           10/26/2020
DATED: ____________________                 __________________________________________
                                            JUDGE, UNITED STATES DISTRICT COURT
                                            FOR THE SOUTHERN DISTRICT OF INDIANA

Distribution to:

 Phillip Olsson                                    Katherine M. Haire
 KEN NUNN LAW OFFICE                               REMINGER CO., L.P.A.
 104 South Franklin Road                           College Park Plaza
 Bloomington, IN 47404                             8909 Purdue Road, Suite 200
 Counsel for Plaintiff                             Indianapolis, IN 46268
                                                   Counsel for Defendant




                                               1
